Action to recover damages for personal injuries sustained by plaintiff when a train on defendant’s subway started in motion at the 137th Street station of its I. R. T. Line, while plaintiff was pinioned in the doorway of one of the cars, partly in and partly out of the ear. The plaintiff’s testimony was that he had been caught by the closing door as he attempted to board the car. Judgment dismissing the complaint at the close of plaintiff’s ease reversed on the law and a new trial granted, with costs to appellant to abide the event. In our opinion liability of the defendant was established prima facie. Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.